Case: 11-40798       Document: 00512070662         Page: 1     Date Filed: 12/03/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         December 3, 2012
                                     No. 11-40798
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

EDWARD DAVID ROSA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:09-CR-260-1


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Edward David Rosa appeals his sentence following
his guilty plea conviction for being a felon in possession of a firearm. He argues
that the district court erred in increasing his base offense level by two levels
pursuant to U.S.S.G. § 2K2.1(b)(3)(B) and assigning a base offense level of 20
pursuant to § 2K1.1(a)(4)(B) because the pipe bomb found at his residence did
not constitute a destructive device.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-40798     Document: 00512070662     Page: 2   Date Filed: 12/03/2012

                                  No. 11-40798

      We have determined that a pipe bomb is a destructive device under
§ 5845(f). See United States v. Hunn, 344 F. App’x 920, 921 (5th Cir. 2009)
(finding that homemade pipe bomb was a destructive device under § 5845(f));
United States v. Charles, 883 F.2d 355, 357 (5th Cir. 1989) (concluding that three
pipe bombs were destructive devices under § 5845(f)). Thus, the district court
did not clearly err in enhancing Rosa’s sentence pursuant to § 2K2.1(b)(3)(B) or
in assigning a base offense level of 20 pursuant to § 2K2.1(a)(4)(B). See United
States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008). Accordingly, the
judgment of the district court is AFFIRMED.




                                        2